MORRIS PUBLISHING GROUP TO SELL SEVERAL NEWSPAPERS AND OTHER RELATED PUBLICATIONS. AUGUSTA, Ga. (October 23, 2007) — Morris Publishing Group announced today that it has signed a definitive asset purchase agreement to sell fourteen daily newspapers, three nondaily newspapers, a commercial printing operation and other related publications to GateHouse Media, Inc. (“GateHouse”) for a purchase price of $115 million, subject to a working capital adjustment. Morris Publishing Group will utilize all of the net cash proceeds from the sale to pay downthe debtoutstanding under its bank credit agreement. The transaction is expected to close before the end of November and is subject to regulatory and Morris Publishing’s lender approval and customary closing conditions. The daily newspapers to be sold include the Dodge City (Kan.) Daily Globe, The Newton (Kan.) Kansan, The (Pittsburg, Kan.) Morning Sun, the Hillsdale (Mich.) Daily News, The Holland (Mich.) Sentinel, the Hannibal (Mo.) Courier-Post, The (Independence, Mo.) Examiner, The Grand Island (Neb.) Independent, the York (Neb.) News-Times, The Daily Ardmoreite (Okla.), The Shawnee (Okla.) News-Star, the Yankton
